Exhibit 10.19


AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
Merrill Lynch – 1300, 1350, and 1400 American Boulevard, Hopewell Township, NJ
THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between ARC DB5PROP001, LLC, a Delaware limited liability company and,
its sole member, AMERICAN FINANCE OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (collectively “Seller”), and CAPITAL COMMERCIAL INVESTMENTS,
INC., a Texas corporation (“Buyer”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)    “Broker” shall mean Cushman & Wakefield, acting as Seller’s agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on the date that is twenty (20) days after the last day of
the Due Diligence Period (as defined herein) unless the Buyer waives the full
Due Diligence Period and elects to close earlier by providing written notice
thereof to Seller. The date of Closing is sometimes hereinafter referred to as
the “Closing Date.” Neither party will need to be present at Closing, it being
anticipated that the parties will deliver all Closing documents and deliverables
in escrow to the Escrow Agent prior to the date of Closing.
(c)    “Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 11:59 PM ET on the date that is thirty (30) days
thereafter or the earlier date on which Seller receives written notice of
Buyer’s waiver of the Due Diligence Period.
(d)    “Earnest Money” shall mean, collectively, (i) “Initial Earnest Money” in
the amount of ONE MILLION and NO/100 DOLLARS ($1,000,000.00) and (ii)
“Additional Earnest Money” in the amount of TWO MILLION and No/100 Dollars
($2,000,000.00). The Initial Earnest Money shall be delivered to Escrow Agent
within three (3) business days after the Effective Date. The Additional Earnest
Money shall be delivered to Escrow Agent within three (3) business days after
the expiration of the Due Diligence Period. The Earnest Money shall be deposited
by Buyer in escrow with Escrow Agent, to be applied as part payment of the
Purchase Price at the time the sale is closed, or disbursed as agreed upon in
accordance with the terms of this Agreement.


PSA – Merrill Lynch – 1300, 1350, and 1450 American Boulevard, Hopewell
Township, NJ

--------------------------------------------------------------------------------




(e)    “Effective Date” This Agreement shall be signed by both Seller and Buyer.
The date of execution and delivery of this Agreement by both Seller and Buyer
shall be the “Effective Date” of this Agreement.
(f)    “Escrow Agent” shall mean Chicago Title Insurance Company, whose address
is 2828 Routh Street, Suite 800, Dallas, Texas; Attention: Pamela Medlin,
Telephone: 214.220.1824; Telecopy: 214.965.1627; E-mail: pmedlin@fnf.com. The
parties agree that the Escrow Agent shall be responsible for (i) organizing the
issuance of the Title Commitment and title policy, (ii) preparation of the
closing statement, and (iii) collection and disbursement of the funds.
(i)     “Lease” shall mean that certain Lease Agreement, dated as of December
12, 2012, between Seller, as successor in interest to CF Hopewell Core LLC, as
landlord, and Merrill Lynch, Pierce, Fenner & Smith, Incorporated, as tenant
(“Tenant”), as amended.
(a)    “Property” shall mean (i) that certain real property located at 1300,
1350, and 1400 American Boulevard, Hopewell Township, NJ, being more
particularly described on Exhibit A attached hereto and incorporated herein
(the “Real Property”) together with the buildings, facilities and other
improvements located thereon (collectively, the “Improvements”); (ii) all right,
title and interest of Seller in and to all air and subsurface rights appurtenant
to the Real Property; (iii) all right, title and interest of Seller under the
Lease and all prepaid rents and security deposits (if any) as set forth in the
Lease; (iv) all right, title and interest of Seller in and to the machinery,
lighting, electrical, mechanical, plumbing and heating, ventilation, air
conditioning systems and furniture used in connection with the Real Property and
the Improvements, and all carpeting, draperies, appliances and other fixtures
and equipment attached or appurtenant to the Real Property together with all
personal property (other than furniture, equipment not necessary to operate the
Improvements or building systems and not permanently affixed to the Improvements
or Real Property, trade fixtures and inventory) owned by Seller and located on
the Real Property or on and/or in the Improvements; (v) all right, title and
interest of Seller to any unpaid award, if any, for (1) any taking or
condemnation of the Property or any portion thereof, or (1) any damage to the
Property or the Improvements or any portion thereof; (vi) all easements,
licenses, rights and appurtenances relating to any of the foregoing; and (vii)
all right, title and interest of Seller in and to all plans, site plans, surveys
and specifications, architectural drawings, building permits and other permits
issued in connection with the construction, operation, use or occupancy of the
Improvements, and any warranties, tradenames, logos (including any federal or
state trademark or tradename registrations), or other identifying name or mark
now used in connection with the Real Property and/or the Improvements, but
expressly excluding any such property to the extent owned by Tenant.
(b)     “Purchase Price” shall mean ONE HUNDRED FORTY-EIGHT MILLION and NO/100
DOLLARS ($148,000,000.00).


2



--------------------------------------------------------------------------------




(c)    Seller and Buyer’s Notice address
(i)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Capital Commercial Investments, Inc.
800 Brazos Street, Suite 660
Austin, TX 78701
Attn: Paul D. Agarwal and Robb Buchanan
Tel. No.: 512-628-2769 – Agarwal; 512-628-2788 – Buchanan
Fax No. 512-472-7056
Email: dagarwal@capitalcommercial.com
rbuchanan@capitalcommercial.com


And to:
Sneed, Vine & Perry, P.C.
900 Congress Ave., Suite 300
Austin, Texas 78701
Attn: William D. Brown
Tel No.: 512-494-3128
Fax No.: 512-476-1825
Email: bbrown@sneedvine.com
(ii)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
ARC DB5PROP001, LLC
c/o AR Global Investments, LLC
405 Park Avenue, 15th Floor
New York, New York 10022
Attn: Jesse C. Galloway
Tel No.: 212-415-6500
E-mail: jgalloway@ar-global.com


With a copy to:
Ryan Reimers
AR Global Investments, LLC
7621 Little Avenue, Suite 200
Charlotte, North Carolina 28226
Tel. No.: 704-626-4403
Email: rreimers@ar-global.com
2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.


3



--------------------------------------------------------------------------------




3.    Payment of Purchase Price. The Purchase Price to be paid by Buyer to
Seller shall be paid by wire transfer of immediately available funds in the
amount of the Purchase Price plus or minus prorations, credits and adjustments
as provided in Section 4 and elsewhere in this Agreement to Escrow Agent, at the
time of Closing, or as otherwise agreed to between Buyer and Seller.
4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    The parties will each execute and deliver to Escrow Agent for the Closing
a closing statement setting forth the Purchase Price and all closing credits,
prorations, charges, costs and adjustments contemplated by this Agreement. All
prorations will be calculated as of the Closing Date, based upon the latest
available information, with all income and expense for the Closing Date being
allocated to Buyer. Buyer will receive a credit for any rent and other amounts
paid or payable by the Tenant for the period beginning with and including the
Closing Date through and including the last day of the month in which Closing
occurs (including any monthly estimates of common area maintenance charges,
taxes, insurance or similar expenses). All other income, expense, credits and
charges to Buyer and Seller will be similarly prorated as of the Closing Date.
Real estate taxes and assessments, to the extent not the sole responsibility of
the Tenant under the Lease and paid directly by Tenant to the applicable taxing
authority, will be prorated on an accrual basis and, if actual amounts are not
available, will be based upon the current valuation and latest available tax
rates or assessments. All pre-paid or abated Rents or deposit amounts (including
any tax or expense escrows and any security deposits) held by Seller under the
Lease, if any, will be paid to Buyer in the form of a credit against the
Purchase Price.
(b)    No later than ninety days after the Closing Date (“Final Adjustment
Date”), Seller and Buyer will make a final adjustment of any income and expense
amounts for which final adjustments or prorations were not determined at
Closing, if any. Any net adjustment in favor of Buyer or Seller is to be paid in
cash by the other no later than thirty (30) days after such final adjustment has
been made. If after Closing either party otherwise discovers any errors, or
receives additional information, indicating that the prorations were inaccurate,
such party will promptly notify the other and the parties will correctly
re-prorate the amounts in question. No such correction will be required later
than twelve (12) months after the Closing Date unless prior to such date the
party seeking the correction has given a written notice to the other Party
specifying the nature and basis for such correction. This Section 4(b) shall
survive Closing.
(c)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller’s
Closing Costs”:
(i)Broker’s commission payments (for sales commissions earned), in accordance
with Section 23 of this Agreement;


(ii)Title policy premiums for any endorsements issued in connection with such
policies that Seller elects to purchase to cover title issues, if any;


(iii)Transfer taxes and conveyance fees on the sale and transfer of the
Property; and


4



--------------------------------------------------------------------------------




(iv)Any costs incurred in connection with the release of existing debt,
including, but not limited to, prepayment penalty fees and recording fees for
documents providing for the release of the applicable Property from the existing
debt.


(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer’s
Closing Costs”:


(i)    100% of all title policy premiums, including search costs and any
endorsements issued in connection with such policies other than endorsements
that Seller elects to purchase to cover title issues, if any all fees relating
to the granting, executing and recording of the deed for the Property;
(ii)    All costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax and/or mortgage tax;
(iii)    Buyer shall pay for the cost of its own survey, Phase 1 environmental
study and due diligence investigations; and
(iv)    Mansion taxes.
(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
(f)    Seller and Buyer each shall pay one-half of all reasonable escrow fees
charged by Escrow Agent.
5.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to the Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).
6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title insurance commitment (the “Title Commitment”)
from Escrow Agent and a current or updated survey for the Property (the
“Survey”) promptly after the date hereof. Buyer shall have ten (10) days after
receipt of the Title Commitment and the Survey, but in no event later than the
expiration of the Due Diligence Period, to object to all matters shown in the
Title Commitment or Survey (“Title Matters”) by delivering written notice
thereof to Seller and the Escrow Agent (“Objections”). With respect to any Title
Matters which Buyer fails to make an Objection prior to the expiration of the
Due Diligence Period, such Title Matters shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include any mechanic’s lien or other
monetary lien encumbering the fee interest of Seller in the Property, or any
deeds of trust, mortgage, or other loan documents secured by the Property,
(collectively, “Liens”). Seller shall be


5



--------------------------------------------------------------------------------




required to cure or remove all Liens (by payment, bond deposit or indemnity
acceptable to Escrow Agent). Seller shall have no obligation to cure any
Objections, except as aforesaid, provided Seller notifies Buyer of any
Objections which Seller elects not to remove or cure within five (5) business
days following receipt of Buyer’s Objections and if no such notice is given, it
will be deemed that Seller has elected not to remove or cure such Objection. In
the event that Seller refuses (or is deemed to have refused) to remove or cure
any Objections, Buyer shall have the right to terminate this Agreement upon
written notice to Seller given within five (5) business days after receipt (or
deemed receipt) of Seller’s notice, upon which termination the Earnest Money
shall be returned to Buyer and neither party shall have any further obligation
hereunder, except as otherwise expressly set forth herein. If no such notice is
given by Buyer within such five (5) business day period, then Buyer’s right of
termination will be deemed waived and all such title Objections will be deemed
Permitted Exceptions. If any matter not revealed in the Title Commitment is
discovered by Buyer or by the Escrow Agent and is added to the Title Commitment
by the Escrow Agent at or prior to Closing, Buyer shall have three (3) business
days after the Buyer’s receipt of the updated, revised Title Commitment showing
the new title exception, together with a legible copy of any such new matter, to
provide Seller and Escrow Agent with an Objection to any such new title
exception. Seller shall have two (2) business days after receipt of Buyer’s new
Objection to notify Buyer as to whether Seller elects to remove or cure such new
Objection and the Closing shall be adjourned until the date that is five (5)
days after Seller delivers such notification to Buyer. If Seller does not elect
to remove or cure such new Objection, or if Seller fails to remove or cure such
Objection prior to the date of Closing (as may have been adjourned as set forth
above), Buyer may terminate this Agreement, in which case the Earnest Money
(less the Independent Consideration) shall be returned to Buyer and neither
party shall have any further obligation hereunder, except as otherwise expressly
set forth herein.
(b)    Within five (5) days following the Effective Date, Seller shall provide
to Buyer copies of the documents and materials pertaining to the Property as set
forth on Exhibit H, (“Due Diligence Materials”), to the extent within Seller’s
possession or reasonably obtainable by Seller. Additionally, during the term of
this Agreement, Buyer, its agents, contractors and designees, (collectively
“Buyer’s Representatives”) shall have the right, subject to the rights of
Tenant, to enter the Property for the purposes of inspecting the Property,
conducting soil tests, and making surveys, mechanical and structural engineering
studies, inspecting construction, and conducting any other investigations and
inspections as Buyer may reasonably require to assess the condition and
suitability of the Property; provided, however, that such activities by or on
behalf of Buyer or Buyer’s Representatives on the Property shall not damage the
Property nor interfere with construction on the Property or the conduct of
business by Tenant under the Lease; and provided further, however, that Buyer
shall indemnify and hold Seller harmless from and against any and all claims or
damages to the extent resulting from the activities of Buyer or Buyer’s
Representative on the Property, and Buyer shall repair any and all damage
caused, in whole or in part, by Buyer and return the Property to its condition
prior to such damage, which obligation shall survive Closing or any termination
of this Agreement. The foregoing indemnity shall not include any claims,
demands, causes of action, losses, damages, liabilities, costs or expenses
(including attorneys’ fees and disbursements) that result from (y) the mere
discovery, by Buyer or Buyer’s Representatives, of any violations of laws or
pre-existing conditions on the Property during Buyer’s investigations conducted
pursuant to, and in accordance with, the terms of this Agreement or (z) the
negligence


6



--------------------------------------------------------------------------------




or willful misconduct of Seller or any of Seller’s representatives. Seller shall
reasonably cooperate with the efforts of Buyer and Buyer’s Representatives to
inspect the Property and the Improvements. Notwithstanding the foregoing, Buyer
shall not have the right to conduct an environmental Phase II examination
without the express prior written consent of Seller. Notwithstanding anything
herein to the contrary, Buyer’s environmental consultant may perform a Phase I
Environmental Site Assessment on the Property. Buyer, in performing such due
diligence, agrees to use commercially reasonable efforts to comply with
reasonable procedures and with any and all laws, ordinances, rules, and
regulations applicable to the Property and will not engage in any activities
which would violate any permit, license, or Environmental Law or other
regulation. During the time period in which Buyer or Buyer’s Representatives are
accessing the Property, Buyer shall maintain, and shall cause Buyer’s
Representatives to maintain, at Buyer's expense, a policy of comprehensive
general public liability insurance with a combined single limit of not less than
$2,000,000 per occurrence for bodily injury and property damage, insuring Buyer
and Seller, as additional insureds, against any injuries or damages to persons
or property that may result from or are related to Buyer's or Buyer’s
Representative’s entry upon the Property and any investigations or other
activities conducted thereon. Prior to the first entry on the Property, Buyer
shall deliver, and shall cause Buyer’s Representatives to deliver, certificates
of insurance to Seller confirming compliance with the foregoing insurance
requirements. Upon signing this Agreement, Seller shall provide Buyer with the
name of a contact person(s) for the purpose of arranging site visits. Buyer
shall give Seller reasonable written notice (which in any event shall not be
less than two (2) business days) before entering the Property, and Seller may
have a representative present during any and all examinations, inspections
and/or studies on the Property. Buyer shall have the unconditional right, for
any reason or no reason, to terminate this Agreement by giving written notice
thereof to Seller and the Escrow Agent prior to the expiration of the Due
Diligence Period, in which event this Agreement shall become null and void,
Buyer shall receive a refund of the Earnest Money less the sum of $100.00 to be
paid to Seller as independent consideration (the “Independent Consideration”),
and all rights, liabilities and obligations of the parties under this Agreement
shall expire, except as otherwise expressly set forth herein. If no such notice
of termination is given by Buyer prior to the expiration of the Due Diligence
Period, Buyer’s right of termination pursuant to this Section 6(b) will be
deemed waived, Buyer shall be deemed to be satisfied with condition of the
Property, the Earnest Money will be deemed non-refundable (except as otherwise
provided in Section 6 with respect to title objections not cured by Seller, in
Section 7 with respect to a casualty loss or condemnation prior to Closing, in
Section 6(c) with respect to Seller’s failure to the deliver the required Tenant
Estoppel Certificate, and in Section 9(a) with respect to Seller’s default) and
the parties will proceed to Closing in accordance with this Agreement.
(c)    Within five (5) business days following the expiration of the Due
Diligence Period, Seller shall request an estoppel certificate certified to the
Buyer and Buyer’s lender (and simultaneously provide Buyer with a copy of such
request) and a waiver of Tenant’s right of first refusal, if any. It shall be a
condition of Closing that Seller shall have obtained an estoppel certificate
from Tenant substantially in the form attached hereto as Exhibit F or, if
applicable, in the Tenant’s standard approved form of estoppel certificate (the
“Tenant Estoppel Certificate”) and Seller shall use good faith efforts to obtain
the same. Seller shall promptly deliver to Buyer photocopies or pdf files of the
executed estoppel certificate when Seller receives the same. If Seller does not
provide the Tenant Estoppel Certificate at least five (5) business days prior to
Closing, the Closing shall be


7



--------------------------------------------------------------------------------




adjourned to the date that is five (5) business days after the date Seller
delivers the Tenant Estoppel Certificate to Buyer. If Seller fails to provide
the Tenant Estoppel Certificate within thirty (30) days from the original
scheduled Closing Date, then Buyer may terminate this Agreement by delivering
written notice thereof to Seller, upon which termination the Earnest Money (less
the Independent Consideration) shall be refunded to Buyer, and Seller and Buyer
shall be released from any and all rights, obligations and liability hereunder,
except those which are specifically stated herein to survive any termination
hereof.
(d)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer (the “REA Estoppels”). To the extent any such reciprocal easement
agreement provides for the delivery of an estoppel certificate, Buyer’s receipt
of the REA Estoppels shall be a condition precedent to Buyer’s obligation to
close the purchase of the Property and the failure of the applicable third
parties to deliver any applicable estoppel certificate as to a reciprocal
easement agreement shall afford Buyer the right to either extend the Closing
Date for up to ten (10) days to afford Seller additional time to deliver the REA
Estoppels to Buyer, or Buyer may terminate this Agreement by delivering written
notice thereof to Seller no later than Closing Date, upon which termination the
Earnest Money (less the Independent Consideration) shall be refunded to Buyer,
and Seller and Buyer shall be released from any and all rights, obligations and
liability hereunder, except those which are specifically stated herein to
survive any termination hereof.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking, Seller shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except solely as to loss or damage caused by
Buyer or Buyer’s Representatives during the Due Diligence Period, shall be borne
by Seller. In the event all or any portion of the Property is damaged in any
casualty or condemned or taken (or notice of any condemnation or taking is
issued) so that: (a) Tenant has a right of termination or abatement of rent
under the Lease, or (b) with respect to any casualty, if the cost to repair such
casualty would exceed $1,000,000, or (c) with respect to any condemnation, any
Improvements (including any portion of the parking lots located on the Real
Property) or access to the Property or more than ten percent (15%) of the
Property is (or will be) condemned or taken, then, Buyer may elect to terminate
this Agreement by providing written notice of such termination to Seller within
ten (10) business days after Buyer’s receipt of notice of such condemnation,
taking or damage, upon which termination the Earnest Money (less the Independent
Consideration) shall be returned to the Buyer and neither party hereto shall
have any further rights, obligations or liabilities under this Agreement, except
as otherwise expressly set forth herein. With respect to any condemnation or
taking (of any notice thereof), if Buyer does not elect to cancel this Agreement
as aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the awards, if any, for
the condemnation or taking, and Buyer shall be entitled to receive and keep all
such awards. With respect to a casualty, if Buyer does not elect to terminate
this Agreement or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the proceeds under
Seller’s insurance policies covering the Property with respect to such damage or
destruction (or pay to Buyer any such proceeds received prior to Closing),
together with all of Seller’s rights to fully adjust and settle the


8



--------------------------------------------------------------------------------




insurance claim and pay to Buyer the amount of any deductible with respect
thereto, and Buyer shall be entitled to receive and keep any monies received
from such insurance policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one
business day after receipt of the Demand. If Escrow Agent does not receive a
written objection from the other party to the proposed payment within five (5)
business days after the giving of such notice by Escrow Agent, Escrow Agent is
hereby authorized to make the payment set forth in the Demand. If Escrow Agent
does receive such written objection within such period, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing provisions of this clause (a) if Buyer delivers a notice to Escrow
Agent and Seller stating that Buyer has terminated this Agreement on or prior to
the expiration of the Due Diligence Period, then Escrow Agent shall immediately
return the Earnest Money to Buyer without the necessity of delivering any notice
to, or receiving any notice from Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent shall hold the Earnest Money in escrow and
shall disburse the Earnest Money pursuant to the provisions of this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, then subject to the notice and
cure rights set forth below, Seller shall be entitled to, as its sole and
exclusive remedy to either: (i) waive such default and proceed to Closing in
accordance with the terms and provisions hereof; or (ii) declare this Agreement
to be terminated, and Seller


9



--------------------------------------------------------------------------------




shall be entitled to immediately receive all of the Earnest Money as liquidated
damages as and for Seller’s sole remedy. Upon such termination, neither Buyer
nor Seller shall have any further rights, obligations or liabilities hereunder,
except as otherwise expressly provided herein. Seller and Buyer agree that (x)
actual damages due to Buyer’s default hereunder would be difficult and
inconvenient to ascertain and that such amount is not a penalty and is fair and
reasonable in light of all relevant circumstances, (y) the amount specified as
liquidated damages is not disproportionate to the damages that would be suffered
and the costs that would be incurred by Seller as a result of having withdrawn
the Property from the market, and (z) Buyer desires to limit its liability under
this Agreement to the amount of the Earnest Money paid in the event Buyer fails
to complete Closing. Seller hereby waives any right to recover the balance of
the Purchase Price, or any part thereof, and the right to pursue any other
remedy permitted at law or in equity against Buyer. Nothing contained herein
shall limit or restrict Seller's ability to pursue any rights or remedies it may
have against Buyer with respect to Buyer’s obligations in Section 23, Section 29
and the specific indemnification obligations described in Section 6(b) resulting
from Buyer or Buyer’s Representatives’ due diligence investigations conducted on
the Property, all of which expressly survive the termination of this Agreement
as provided herein. In no event under this Section or otherwise shall Buyer be
liable to Seller for any punitive, speculative or consequential damages.
Notwithstanding the foregoing, if Buyer is in default of any of its obligations,
covenants or agreements contained in this Agreement, Seller agrees to give Buyer
written notice specifically setting forth such default, and Buyer shall have
three (3) business days to cure such default prior to Seller having the right
exercise the remedies set forth above; provided, however, in no event shall such
cure period extend beyond the Closing Date and there shall be no notice required
or cure period allowed if such default relates to any covenant or agreement to
be performed by Buyer at the Closing.
(b)    In the event that Buyer is ready, willing and able to close in accordance
with the terms and provisions hereof, and Seller defaults in the obligations
herein taken by Seller with respect to the Property, then subject to the notice
and cure rights set forth below, Buyer may, as its sole and exclusive remedy,
either: (i) waive any unsatisfied conditions and proceed to Closing in
accordance with the terms and provisions hereof; (ii) terminate this Agreement
by delivering written notice thereof to Seller no later than Closing, upon which
termination the Earnest Money shall be refunded to Buyer and Seller shall
reimburse Buyer for Buyer’s actual, out-of-pocket expenses incurred in
connection with this transaction, in an amount not to exceed $25,000.00, which
return and payment shall operate as liquidated damages, and to terminate this
Agreement and release Seller and Buyer from any and all rights, obligations and
liability hereunder, except those which are specifically stated herein to
survive any termination hereof; (iii) by notice to Seller given on or before the
Closing Date, extend the Closing Date for a period of up to thirty (30) days
(the “Closing Extension Period”) to permit Seller to remedy such default, and
the “Closing Date” shall be moved to the last day of the Closing Extension
Period, or (iv) file an action for specific performance of this Agreement,
provided however, any such action for specific performance must be filed within
thirty (30) days of Seller’s default. If specific performance is unavailable to
Buyer due to Seller’s willful or fraudulent act of transferring title to a third
party, then in addition to the foregoing remedies, Buyer shall have the right to
pursue a claim for damages. If Buyer so extends the Closing Date, then Seller
may, but shall not be obligated to, cause said conditions to be satisfied during
the Closing Extension Period. If Seller does not cause said conditions to be
satisfied during the Closing Extension Period, then Buyer shall have the
remedies set forth in Section 9(b) (i) through (iv) above except


10



--------------------------------------------------------------------------------




that the term “Closing” shall read “Extended Closing”. In no event under this
Section or otherwise shall Seller be liable to Buyer for any punitive,
speculative or consequential damages. Notwithstanding the foregoing, if Seller
is in default of any of its obligations, covenants or agreements contained in
this Agreement, Buyer agrees to give Seller written notice specifically setting
forth such default, and Seller shall have three (3) business days to cure such
default prior to Buyer having the right exercise the remedies set forth above;
provided, however, in no event shall such cure period extend beyond the Closing
Date and there shall be no notice required or cure period allowed if such
default relates to any covenant or agreement to be performed by Seller at the
Closing.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents:
(a)    A Special Warranty Deed in the form attached hereto as Exhibit B;
(b)    An Assignment and Assumption of Lease, in the form attached hereto as
Exhibit C;
(c)    A Bill of Sale for the personal property, if any, in the form attached
hereto as Exhibit D;
(d)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(e)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(f)    All transfer tax statements, declarations, affidavits of consideration,
and filings as may be necessary or appropriate for purposes of recordation of
the deed;
(g)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(h)    Letter to Tenant in form of Exhibit G attached hereto; and
(i)    Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts, as applicable, of the closing documents referenced above. The
Closing shall be held through the mail by delivery of the closing documents to
the Escrow Agent on or prior to the Closing or such other place or manner as the
parties hereto may mutually agree. Buyer shall have the right to advance the
Closing upon ten (10) days prior written notice to Seller; provided that all
conditions precedent to both Buyer’s and Seller’s respective


11



--------------------------------------------------------------------------------




obligations to proceed with Closing under this Agreement have been satisfied
(or, if there are conditions to a party’s obligation to proceed with Closing
that remain unsatisfied, such conditions have been waived by such party). Buyer
shall have a one-time option to extend the Closing Date by up to thirty (30)
days by delivering to Escrow Agent an additional ONE MILLION and NO/100 DOLLARS
($1,000,000.00) (“Extension Earnest Money”), provided Buyer provides Seller with
notice of such extension five (5) days prior to the previously scheduled Closing
Date. The Extension Earnest Money shall become part the Earnest Money and shall
be deemed non-refundable except as otherwise set forth in this Agreement. The
Closing shall be held through the mail by delivery of the closing documents to
the Escrow Agent on or prior to the Closing or such other place or manner as the
parties hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the state in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound;
(b)    Except for any tax appeals and/or contests initiated by Seller and/or
Tenant, if any, Seller has not received any written notice of any current or
pending litigation, condemnation proceeding or tax appeals affecting Seller or
the Property and Seller does not have any knowledge of any threatened
litigation, condemnation proceeding or tax appeals against Seller or the
Property;
(c)    Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease;
(d)    Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property (which has not been cured) and Seller has no knowledge of any such
violation;
(e)    Seller has fee simple title to the Property, and as of the Closing, such
title will be free and clear of all liens and encumbrances except for Permitted
Exceptions and Seller is the sole owner of the entire lessor’s interest in the
Lease. The Property constitutes one or more separate tax parcels for purposes of
ad valorem taxation;
(f)    With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b)(i) is a true, correct and complete copy of the Lease; (ii) the Lease is in
full force and effect and


12



--------------------------------------------------------------------------------




there is no default by landlord under the Lease or any pending dispute between
the landlord and Tenant thereunder; (iii) no brokerage or leasing commissions or
other compensation is or will be due or payable to any person, firm, corporation
or other entity with respect to or on account of the current term of the Lease
or any extension or renewal thereof; (iv) Seller has no outstanding obligation
to provide Tenant with an allowance to construct, or to construct at its own
expense, any tenant improvements.
(g)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;
(h)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property by Seller
in violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). For purposes of this Subsection,
“hazardous substances” shall mean any substance or material which is defined or
deemed to be hazardous or toxic pursuant to any Environmental Laws; and
As used in this Agreement, the words “Seller's knowledge” or words of similar
import shall be deemed to mean, and shall be limited to, the actual (as
distinguished from implied, imputed or constructive) knowledge of Akomea
Poku-Kankam, without any duty of inquiry or investigation, and shall not be
construed to refer to the knowledge of any other officer, agent or employee of
Seller or any affiliate thereof. Seller represents to Buyer that Akomea
Poku-Kankam is the Seller’s representative that has the most knowledge about the
ownership, operation and management of the Property. To the extent Buyer
discovers prior to the Closing or acquires actual knowledge of any inaccuracy in
a representation and warranty of Seller in this Agreement and the Closing
occurs, such representation and warranty shall be deemed modified to reflect the
inaccuracy discovered by Buyer. Seller’s representations and warranties set
forth in this Agreement shall survive the Closing for a period of six (6) months
and any action brought on Seller’s representations and warranties shall be
commenced within said six (6) month period or shall be forever barred and
waived. In no event shall Buyer be entitled to make a claim for breach of such
representations or warranties and Seller shall have no liability in connection
therewith (i) unless and until the aggregate amount of all such claims exceeds
$50,000.00 or (ii) for any amount in excess of $500,000.00 in the aggregate.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as of the date hereof and as of the Closing Date as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of its state of organization, and on the Closing Date, to the extent
required by law, the State in which the Property is located is authorized to
consummate the transaction set forth herein and fulfill all of its obligations
hereunder and under all closing documents to be executed by Buyer, and has all
necessary power and authority to execute and deliver this Agreement and all
closing documents to be executed by Buyer, and to perform all of Buyer’s
obligations hereunder and thereunder.


13



--------------------------------------------------------------------------------




(b)    This Agreement and all closing documents to be executed by Buyer have
been duly authorized by all requisite corporate or other required action on the
part of Buyer and are the valid and legally binding obligation of Buyer,
enforceable in accordance with their respective terms.
(c)    Neither the execution and delivery of this Agreement and all closing
documents to be executed by Buyer, nor the performance of the obligations of
Buyer hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Buyer or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of six (6) months.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to the
following conditions precedent on and as of the date of Closing:
(a)    Seller shall deliver to Escrow Agent on or before the Closing the items
set forth in Section 10 above;
(b)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
and
(c)    Seller shall have delivered to Buyer a written waiver by any party of any
right of first refusal, right of first offer or other purchase option that
Tenant or any other such party has pursuant to the Lease or otherwise to
purchase the Property from Seller, if any.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 4
hereof and all applicable documents to be delivered by Buyer in accordance with
Section 10 above;
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer


14



--------------------------------------------------------------------------------




shall have performed and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by Buyer prior to or at the Closing; and
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
upon the dated tendered for delivery to the recipient if deposited in the United
States mail, registered or certified, return receipt requested, or (iv) on the
next business day following delivery to a nationally recognized overnight
courier for next business day delivery, to the addresses set out in Section 1,
or at such other addresses as specified by written notice delivered in
accordance herewith. Notwithstanding the foregoing, Seller and Buyer agree that
notice may be given on behalf of each party by the counsel for each party and
notice by such counsel in accordance with this Section 15 shall constitute
notice under this Agreement.
16.    Seller Covenants. Seller agrees that it: (a) shall, to the extent of its
obligations under the Lease, continue to operate and manage the Property in the
same manner in which Seller has previously operated and managed the Property;
(b) shall, to the extent of its obligations under the Lease, subject to Section
7 hereof and subject to reasonable wear and tear, maintain the Property in the
same (or better) condition as exists on the date hereof; and (c) shall not,
except as may be required by the terms of the Lease, without Buyer’s prior
written consent; (i) amend the Lease in any manner, nor enter into any new
lease, license agreement or other occupancy agreement with respect to the
Property; (ii) consent to an assignment of the Lease or a sublease of the
premises demised thereunder or a termination or surrender thereof; (iii)
terminate the Lease nor release any guarantor of or security for the Lease, if
any; and/or (iv) cause, permit or consent to an alteration of the premises
demised thereunder (unless such consent is non-discretionary).
17.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.
18.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.
19.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other


15



--------------------------------------------------------------------------------




than those as to which it is invalid or unenforceable, shall not be affected
thereby. Each provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.
20.    No Representations or Warranties/    As is Release.
(a)    Buyer hereby acknowledges, understands and agrees that it has an
opportunity to inspect the Property as set forth in Section 6 herein, and except
as set forth in this Agreement, including specifically, but without limitation,
Section 11 of this Agreement, and Seller’s special warranty of title contained
in the Deed, the Property shall be conveyed at Closing to Buyer in “as-is”
condition with no representation or warranties whatsoever.
(b)    Buyer acknowledges and agrees that the Property shall be sold, and Buyer
shall accept possession of the Property on the Closing Date “AS IS – WHERE IS,
WITH ALL FAULTS,” with no right of setoff or reduction in the Purchase Price,
and Buyer shall assume the risk that adverse physical, environmental, economic
or legal conditions may not have been revealed by Buyer's investigations. Except
as expressly set forth in Section 11 and in the documents delivered at Closing
as described in Section 10, neither Seller, its employees, representatives,
agents, counsel, broker, sales agent, nor any partner, member, officer,
director, employee, trustee, shareholder, principal, parent, subsidiary,
affiliate, agent or attorney of Seller, its counsel, broker or sales agent, nor
any other party related in any way to any of the foregoing (collectively,
“Seller's Representatives”) have or shall be deemed to have made any
representations or warranties, express or implied, regarding the Property or any
matters affecting the Property, including without limitation the physical
condition of the Property, title to or boundaries of the Property, pest control,
soil conditions, the presence or absence, location or scope of any hazardous
materials in, at, or under the Property, compliance with building, health,
safety, land use or zoning Laws, other engineering characteristics, traffic
patterns and all other information pertaining to the Property. Buyer moreover
acknowledges (i) that Buyer is a sophisticated buyer, knowledgeable and
experienced in the financial and business risks attendant to an investment in
real property and capable of evaluating the merits and risks of entering into
this Agreement and purchasing the Property, (ii) that Buyer has entered into
this Agreement in reliance on its own (or its experts') investigation of the
physical, environmental, economic and legal condition of the Property, and (iii)
that Buyer is not relying upon any representation or warranty concerning the
Property made by Seller or Seller’s Representatives other than as expressly set
forth in Section 11 and in the documents delivered at Closing as described in
Section 10. Seller shall not have any liability of any kind or nature for any
subsequently discovered defects in the Property, whether the defects were latent
or patent.
(c)    Buyer acknowledges that prior to the Closing, Buyer was afforded the
opportunity for full and complete investigations, examinations and inspections
of the Property. Buyer acknowledges and agrees that (i) all information and
documents in any way relating to the Property furnished to, or otherwise made
available for review by Buyer (the “Property Information”) may have been
prepared by third parties and may not be the work product of Seller and/or
Seller's Representatives; (ii) neither Seller nor any of Seller's
Representatives has made any independent investigation or verification of, or
has any knowledge of, the accuracy or completeness of, the Property Information;
and (iii) Buyer is relying solely on its own investigations, examinations


16



--------------------------------------------------------------------------------




and inspections of the Property and is not relying in any way on the Property
Information furnished by Seller or any of Seller's Representatives.
(d)    Buyer or anyone claiming by, through or under Buyer hereby fully and
irrevocably releases Seller and Seller's Representatives from any and all claims
that it may now have or hereafter acquire against Seller or Seller's
Representatives for any cost, loss, liability, damage, expense, action or cause
of action, whether foreseen or unforeseen, arising from or related to any
structural, engineering or environmental condition at the Property, including
without limitation the presence or absence, location or scope of any hazardous
materials in, at, or under the Property (whether patent, latent or otherwise) as
of the date of Closing. Buyer further acknowledges and agrees that this release
shall be given full force and effect according to each of its expressed terms
and provisions, including but not limited to those relating to unknown and
suspected claims, damages and causes of action.
21.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
SELLER AND BUYER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, UNCONDITIONALLY
AND IRREVOCABLY WAIVE ANY RIGHT EACH MAY HAVE TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT) BROUGHT BY
EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED AND DELIVERED BY A PARTY IN
CONNECTION HEREWITH (INCLUDING ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT
WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).
22.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that


17



--------------------------------------------------------------------------------




may result from Non-Exchanging Party's cooperation with the Exchange. The
Non-Exchanging Party shall not, by reason of the Exchange, (i) have its rights
under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.
23.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
24.    Assignment. This Agreement may be not assigned by Buyer, and any
assignment or attempted assignment by Buyer shall constitute a default by Buyer
hereunder and shall be null and void, provided, however, Buyer may assign this
Agreement to a newly formed special purpose entity (either a limited liability
company or limited partnership) where an affiliate of Buyer who is either
controlled by or under common control with Buyer or Paul D. Agarwal (the sole
shareholder of Buyer) serves as a manager, managing member or general partner of
the assignee, without Seller’s consent, provided further that Buyer shall remain
primarily obligated hereunder notwithstanding such assignment.


25.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action.
26.    Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.
27.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.


18



--------------------------------------------------------------------------------




28.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
1.    Confidentiality.
(a)    Buyer agrees that neither it nor Buyer’s Representatives shall at any
time or in any manner, either directly or indirectly, divulge, disclose or
communicate to any person, entity or association any knowledge or information
acquired by Buyer or Buyer’s Representatives from Seller or by Buyer’s own
inspections and investigations, other than matters that were in the public
domain at the time of receipt by Buyer, provided that Buyer may disclose such
terms of this Agreement and its reports, studies, documents and other matters
generated by it as Buyer deems necessary or desirable to Buyer’s attorneys,
accountants, financial advisors, investors and lenders, in connection with
Buyer’s investigation of the Property and/or purchase of the Property, provided
that the parties to whom such information is disclosed are informed of the
confidential nature thereof and agree to keep the same confidential in
accordance with this Agreement.
(b)    Buyer acknowledges that damages alone may be an inadequate remedy for any
breach by it or Buyer’s Representatives of the terms of this Section 29 and
agrees that, in addition to any other remedies that Seller may have, Seller
shall be entitled to injunctive relief in any court of competent jurisdiction
against any breach of this Section 29.
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]




19



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
SELLER:
ARC DB5PROP001, LLC, a Delaware limited liability company
By: American Finance Operating Partnership, L.P., a Delaware limited
partnership, its sole member
By: American Finance Trust, Inc., a Maryland Corporation, its general partner


By: /s/ Jesse C. Galloway
   Name: Jesse C. Galloway 
   Title: Authorized Signatory 
   Date: October 11, 2016
BUYER:
CAPITAL COMMERCIAL INVESTMENTS, INC., a Texas corporation
By: /s/ Paul D. Agarwal
   Name: Paul D. Agarwal 
   Title: President 
   Date: October 11, 2016
 
 

AMERICAN FINANCE OPERATING
PARTNERSHIP, L.P., a Delaware limited
partnership


By: American Finance Trust, Inc.,
a Maryland Corporation, its general partner




By: /s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory
Date: October 11, 2016














[SIGNATURE PAGE TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY]

--------------------------------------------------------------------------------




THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.


ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY


                        
By:     /s/ Pamela Medlin            
Name:    Pamela Medlin            
Title:     Escrow Office                
Date:     October 12, 2016            






21



--------------------------------------------------------------------------------






EXHIBITS
Exhibit A    -    Legal Description of Real Property
Exhibit B    -    Form of Special Warranty Deed
Exhibit C    -    Form of Assignment and Assumption of Lease
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Tenant Estoppel Certificate
Exhibit G    -    Form of Tenant Notice
Exhibit H    -    Due Diligence Materials









--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION OF REAL PROPERTY
All that certain plot, piece or parcel of land, with the building and
improvements thereon erected, situate, lying and being in the Township of
Hopewell, County of Mercer, State of New Jersey, bounded and described as
follows:
All lots 3.03 and 3.04 in Block 91, as shown on titled "Scotch Road Office park
North Campus Final Subdivision of Lots 1.03, 2 and 3 in Block 91" file April 7,
1999 in the Mercer County Clerk's Office as Filed Map No. 3385 A, B and C.
Together with the benefit of a Perpetual, non exclusive rights and easement of
access and utility, drainage and ground water system facilities as set forth in
Corrected Easement Agreement recorded February 21, 2008 in Book 5809 page 119,
and the benefit of, non exclusive rights and easement of use in and to the
Common Areas and Facilities as set forth in Corrected Amended and Restated
Declaration and Covenants, easements, Restrictions of South field Office Park
recorded February 21, 2008 in Book 5810 page 1, and Perpetual, non exclusive
rights and easement of access and parking and common space as set forth in
Reciprocal Easement Agreement Hopewell Campus recorded December 19, 2012 in Book
6161 page 1226.






A-1

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]
This document prepared by:
(and return to :)
___________________________
___________________________
___________________________
___________________________




Tax Parcel No. ______________________________
SPECIAL WARRANTY DEED
THIS INDENTURE, made on the _____ day of ______________, 2016, by and between
ARC DB5PROP001, LLC, a Delaware limited liability company ("Grantor"), and
________________________________________, a ______________, whose address is
________________________________ ("Grantee")
W I T N E S S E T H:
THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of Mercer, State of New Jersey, and more fully described on Exhibit "A"
attached hereto and incorporated herein by reference, together with all
buildings, facilities and other improvements, located thereon.
SUBJECT TO any taxes and assessments not yet due and payable, easements,
covenants and restrictions of record, legal highways, and any matters which
would be disclosed by a current survey of the Property.
TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise.


B-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.
GRANTOR:
ARC DB5PROP001, LLC, a Delaware limited liability company


By:                         
                        Name:
                        Its:


[ACKNOWLEDGMENT]








B-2



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE
ARC DB5PROP001, LLC, a Delaware limited liability company ("Assignor"), in
consideration of the sum of Ten and No/100 Dollars ($10.00) in hand paid and
other good and valuable consideration, the receipt of which is hereby
acknowledged, hereby assigns, transfers, sets over and conveys to
______________________________ ("Assignee"), all of Assignor's right, title and
interest in and to that certain Lease dated December 12, 2012, between Assignor,
as successor in interest to CF Hopewell Core LLC, as landlord, and Merrill
Lynch, Pierce, Fenner & Smith, Incorporated, as tenant (as amended from time to
time, the “Lease”), including any and all security deposits under the Lease, if
any.
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor or
landlord under and by virtue of the Lease on and after the date of this
Assignment.
By executing this assignment, Assignee hereby accepts the assignment of and
assumes Assignor’s obligations and liabilities set forth in the Lease from and
after the date hereof.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2016, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:        ASSIGNEE:
ARC DB5PROP001, LLC,
a Delaware limited liability company                                
        


By:         By:_________________________________
Name:         Name:                         
Title:         Title:                         




C-1

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ARC DB5PROP001, LLC, a Delaware limited liability company, having
an address at c/o AR Global Investments, LLC, 405 Park Avenue, 15th Floor, New
York, New York 10022 (“Seller”), hereby bargains, sells, conveys and transfers
to ____________________________ (“Buyer”), a _______________________________,
all of Seller’s right, title and interest in and to those certain items of
personal and intangible property (including any warranty made by third parties
in connection with the same and the right to sue on any claim for relief under
such warranties) (the “Personal Property”) owned by Seller and located at or
held in connection with that certain real property located in the State of New
Jersey, as more particularly described on Schedule A attached hereto and made a
part hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.
IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2016.
SELLER:
ARC DB5PROP001, LLC,
a Delaware limited liability company


By:                         
Name:                         
Title:                         


D-1

--------------------------------------------------------------------------------




SCHEDULE A
TO BILL OF SALE
[Add legal description of Real Property]






D-2

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2016, by ARC DB5PROP001,
LLC, a Delaware limited liability company (“Assignor”), to
_____________________________, a
__________________________________________(“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2016, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at 1300, 1350 and 1400 American
Boulevard, Hopewell Township, Mercer County, New Jersey (the “Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property (collectively,
the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
By executing this assignment, Assignee hereby accepts the assignment of and
assumes Assignor’s obligations and liabilities set forth in the Contracts from
and after the date hereof. This Assignment shall be governed by the laws of the
State of New Jersey, applicable to agreements made and to be performed entirely
within said State.
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:        ASSIGNEE:
ARC DB5PROP001, LLC,
a Delaware limited liability company                                
        
    


By:         By                        


E-1

--------------------------------------------------------------------------------




Name:         Name:______________________________
Title:         Title:                        






--------------------------------------------------------------------------------







EXHIBIT F


FORM OF TENANT ESTOPPEL CERTIFICATE
The undersigned, Merrill Lynch, Pierce, Fenner & Smith, Incorporated, as tenant
(“Tenant”), under that certain lease agreement dated December __, 2012, between
ARC DB5PROP001, LLC, a Delaware limited liability company, Assignor, as
successor in interest to CF Hopewell Core LLC, as landlord (“Landlord”), and
Tenant, as tenant, relating to certain premises commonly known as 1300, 1350 and
1400 American Boulevard, Hopewell Township, Mercer County, New Jersey, does
hereby certify to (a)                             (“Buyer”), (b)
                                 (“Buyer’s Lender”)and its successors and
assigns, and (c) Fidelity National Title Insurance Company, as follows:
1.Attached hereto as Exhibit A is a true and complete copy of the lease, and all
endorsements, modifications, supplements, guarantees and other agreements
relating thereto (collectively, the “Lease”).
2.The Lease is presently in full force and effect and has not been amended,
modified or assigned, except as set forth on Exhibit A. Tenant has no notice of
any assignment, pledge or hypothecation by Landlord of the rents due under the
Lease since the date of the Lease.
3.The term of the Lease has commenced and the full rental, together with
additional
rent as provided in the Lease, is now accruing thereunder. The fixed monthly
rental (the “Fixed
Rent”) as of the date hereof is $    . There exists no dispute

between Landlord and Tenant as to the Fixed Rent as provided in the Lease.
4.Tenant’s proportionate share of real estate taxes and operating expenses as
set
forth in the Lease (collectively, “Additional Rent”) is 100%. There exists no
dispute between Landlord and Tenant as to current or past Additional Rent as
provided in the Lease.
5.The premises demised pursuant to the Lease (the “Premises”), including any
improvements required by the terms of the Lease to be made by Landlord, have
been completed to the satisfaction of Tenant, and Tenant has accepted possession
of the same pursuant to the Lease. All construction obligations and other
material obligations relating to the preparation of the Premises for occupancy
by Tenant to be performed by Landlord pursuant to the Lease have been satisfied.
All payments, if any, required to be made by Landlord to the Tenant for any
leasehold improvements have been made.
6.The term of the Lease commenced on December ___, 2012, and expires on
                , 20___.
7.The Fixed Rent due under the Lease has been paid as provided in the Lease
through December, 2012, and all amounts billed by Landlord for Additional Rent
have been paid to date as provided in the Lease and no payment due under the
Lease has been made more than 30 days in advance of its due date.





--------------------------------------------------------------------------------




8.There exist no defenses or offsets to the enforcement of the Lease by Landlord
and there are no defaults or breaches on the part of the Landlord under the
Lease. No event has occurred which, with the passage of time, the giving of
notice, or both, would constitute a default or breach under the Lease. Tenant is
not entitled to any abatements, offsets, credits, or deductions of the Fixed
Rent or Additional Rent due under the Lease. Tenant has no present right to
cancel or terminate the Lease under the terms thereof or otherwise except as
provided in the Lease.
9.Except as expressly set forth in the Lease, there exist no options to
purchase, rights of first refusal, rights of first offer, options to renew, or
options to expand or contract the Premises, in favor of Tenant.
10.Tenant has not executed or otherwise agreed to any sublease, assignment or
other rental or occupancy agreement with respect to the Premises.
11.No security deposit or other deposit is required to be paid or has been paid
to Landlord under the Lease.
12.The address for notices to be sent to Tenant is:
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Corporate Real Estate
Mail Code NC2-109-06-05
13850 Ballantyne Corporate Place
Charlotte, NC 28277
Attn: Lease Administration
With a copy to:
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Mail Code AZ3-162-01-01 3075 Chandler, AZ 28277 Attn: Transaction Specialist
13.No petition has been filed by or against Tenant for protection under
bankruptcy, creditor’s rights, insolvency or other similar statutes.
[Remainder of this page intentionally left blank; Signature page follows]







--------------------------------------------------------------------------------





This certification may be relied upon by Agent and Lenders and their respective
successors and assigns, and First American Title Insurance Company, as well as
any persons dealing with any of such parties.
Dated: _____, 2016.


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, a Delaware corporation


By: _____________________________
Name:
Title:







--------------------------------------------------------------------------------









EXHIBIT G
FORM OF NOTICE TO TENANT
TO:    Merrill Lynch, Pierce, Fenner & Smith, Incorporated
Corporate Real Estate
Mail Code NC2-109-06-05
13850 Ballantyne Corporate Place
Charlotte, NC 28277
Attn: Lease Administration


Re:    Notice of Change of Ownership of 1300, 1350 and 1400 American Boulevard,
Hopewell Township, Mercer County, New Jersey
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated December 12, 2012, between Merrill Lynch, Pierce,
Fenner & Smith, Incorporated as tenant and ARC DB5PROP001, LLC, a Delaware
limited liability company, as successor in interest to CF Hopewell Core LLC, as
landlord (the “Lease”), together with any security deposits or letters of credit
held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
                        
                        




You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.


G-1

--------------------------------------------------------------------------------




Very truly yours,


ARC DB5PROP001, LLC, a Delaware limited liability company






By:                     
Name:                     
Title:                     










G-2

--------------------------------------------------------------------------------






EXHIBIT H
DUE DILIGENCE MATERIALS
1.
Lease between the Seller and Tenant, and all other agreements covering all or
any part of the Property, including any and all modifications, supplements or
amendments thereto;

2.
All service, maintenance, management or other contracts relating to the
ownership and operation of the Property;

3.
All licenses and permits with respect to the ownership and operation of the
Property, including but not limited to, building permits and certificates of
occupancy in Seller's possession;

4.
All certificates of all fire, hazard, liability and other insurance policies
covering or relating to the Property;

5.
The most current real estate and personal property tax statements with respect
to the Property;

6.
Any existing surveys of the Property and as-built plans, BOMA measurements and
specifications with respect to any improvements thereto or any part thereof in
Seller's possession;

7.
If applicable, an original, current inventory of all tangible personal property
and fixtures owned by Seller or any affiliate of Seller and located on, attached
to or used or purchased for us in connection with the Property, certified by
Seller to be true and correct as of the date of delivery;

8.
All warranties and guaranties relating to the Property, or any part thereof, or
to the tangible personal property and fixtures owned by Seller or any affiliate
of Seller and located on, attached to or used or purchased for use in connection
with the Property;

9.
A rent roll certified by the existing management company currently operating the
Improvements as being true, correct and complete as of the date of delivery;

10.
The written results of any inspections, studies, tests or other third party
assessment reports conducted with respect to the Property in connection with
Seller's acquisition thereof, including without limitation any environmental
audits or reports;

11.
The most current financial statements available for the Property together with
financial statements for the two (2) most recent completed fiscal years, such
financial statements to contain for each such period at least a balance sheet
and an income statement; and

12.
Any and all other documents, instruments, statements and information pertaining
to the Property in Seller's possession that may be reasonably requested by
Purchaser.





H-1